[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTION TO MEMORANDUM OF DECISIONDATED FEBRUARY 20, 1998 AND FILED ON FEBRUARY 23, 1998
The Memorandum of Decision in the above entitled matter dated February 20, 1998 and filed on February 23, 1998, Page 2, "2." is corrected as follows:
2. The plaintiff shall have sole legal and physical custody of the minor children, and the defendant shall have rights of reasonable, flexible visitation as determination by the parties.
HON. WALTER M. PICKETT, JR. JUDGE TRIAL REFEREE